Citation Nr: 0110754	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to June 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000).  
An essential prerequisite for a diagnosis of PTSD is that 
there has been a verifiable "stressor,"  Where the stressor 
or stressors in question are noncombat related, available 
service records must support, that is, must not contradict, 
the veteran's lay testimony concerning his noncombat-related 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish occurrence of stressor and must be corroborated by 
credible supporting evidence but there is no requirement that 
corroboration only be found in the service records.  Id.

Thus, in adjudicating a claim for service connection for 
PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2000); see Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  Additionally, service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).

Here, the service medical records do not show treatment for 
or complaints of a mental disorder.  Although on the June 
1986 discharge exam the veteran indicated that he had anxiety 
symptoms, a psychiatric evaluation showed no psychiatric 
disability.  

VA outpatient treatment reports dated in 2000 show that the 
veteran reported having trauma in service which he described 
as seeing a plane crash on his ship that killed at least two 
individuals, one being his friend.  PTSD was diagnosed.  

The veteran has been diagnosed with PTSD in VA records.  The 
veteran has not undergone a VA examination for disability 
evaluation.  

As to the stressors, the veteran has stated he witnessed a 
plane crash on his ship where at least two people were 
killed, one being his friend.  In addition, the RO has 
received two statements from individuals who state that they 
were aboard the USS JOHN F. KENNEDY in 1982 and that a plane 
crashed maiming and killing shipmates.  The RO has not 
attempted to verify the events.  

For these matters, additional development is warranted due to 
the significant change in the law during the pendency of this 
appeal.  The new law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

     2.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
nervous problems at any time since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.

3.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
be advised that this complete information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran must also be 
advised of alternative methods to support 
his claim such as lay statements, buddy 
statements, letters and diaries, etc.  

4.  When any additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197. USASCRUR should be requested 
to provide any available information 
which might corroborate the veteran's 
alleged stressors.  Any USASCRUR report 
or response obtained should be associated 
with the claims file.   

5.  Then the RO should arrange for the 
veteran to be accorded an examination by 
a board certified psychiatrist, if 
available, to determine the diagnosis of 
all psychiatric disorders that are 
present.  The RO must specify for the 
examiner, the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The examination 
report should reflect review of pertinent 
material in the claims folder. The 
examiner should integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and the one or 
more of the inservice stressors found to 
be established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
claims folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiner for review prior to, and during, 
the examination.

6.  The RO must inform the veteran of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

7.  The RO should then review the record 
and ensure that all the above actions 
have been completed, and if not, 
corrective action must be taken. 38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   When the 
RO is satisfied that the record is 
complete and the examination is adequate 
for rating purposes, the RO should 
readjudicate the issue on appeal.  





The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to any ultimate outcome warranted.  No action is 
required of the 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




